DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-8 and 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thibault et al. (2019/0108441).
Regarding claim 1, Thibault discloses an apparatus (see fig.2, element 110 and its description) comprising: an estimated ground truth apparatus configured to generate an estimated ground truth image (see abstract, fig.2, element 110, paragraph [0011] and its description), the estimated ground truth apparatus comprising: an artifact reduction circuitry configured to generate an intermediate computed tomography (CT) image based, at least in part, on an initial CT image, the initial CT image comprising a major artifact, the intermediate CT image comprising a reduced artifact intermediate (see fig.2, element 110, fig.4, elements 220, 222, paragraph [0011], [0018], [0051], [0061-0063] and its description), the estimated ground truth image generated based, at least in part, on the intermediate CT image and configured to be used to train an artificial neural network (see abstract, fig.1, element 50, paragraph [0010], [0027-0028], [0051], [0061-0063] and its description).
Regarding claim 2, Thibault further discloses wherein the estimated ground truth apparatus further comprises filtering/denoising circuitry configured to at least one of filter and/or denoise the intermediate CT image (see fig.5, paragraphs [0061-0062] and its description).
Regarding claim 3, Thibault further discloses wherein the artifact reduction circuitry is metal artifact reduction circuitry configured to perform metal artifact reduction (see paragraph [0065]).
Regarding claim 4, Thibault further discloses wherein the filtering/denoising circuitry is configured to perform one or more of low-pass filtering, segmentation and/or regional averaging of the intermediate CT image to generate the estimated ground truth image (see fig.5, paragraphs [0061-0064] and its description).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Thibault et al. (2019/0108441) in view of Wang (2019/0325621)
Regarding claim 5, Thibault discloses all the subject matters described above. Except for an actual CT image of an imaging object that contains a metal implant. However, Wang discloses tomographic image reconstruction via machine learning including the initial CT image is an actual CT image of an imaging object that contains a metal implant (see fig.9, paragraph [0013] and its description). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use Wang’s the metal implant in order to improve computed tomography image reconstruction.
Regarding claim 6, Wang further discloses wherein the initial CT image is simulated based, at least in part, on a phantom image. (see paragraph [0142-0143]).
Regarding claims 7-8 and 10-13 recite limitations substantially similar to the claims 1-6. Therefore, these claims were rejected for similar reasons as stated above. 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 are allowed.
Regarding claim 14, although, the prior arts disclose A convolutional neural network (CNN) training system comprising: an estimated ground truth apparatus configured to receive an initial CT image; an artifact reduction circuitry configured to generate an intermediate computed tomography (CT) image based, at least in part, on the initial CT image, the initial CT image comprising a major artifact, the intermediate CT image comprising a reduced artifact; the estimated ground truth apparatus, further configured to generate an estimated ground truth image based, at least in part, on the intermediate CT image, the estimated ground truth image for training an artificial neural network. However none of them teach a feature addition circuitry configured to add a respective feature to each of a number, N, copies of the estimated ground truth image to create the number, N, initial training images; a CT simulation circuitry configured to generate a plurality of simulated training CT images based, at least in part, on at least some of the N initial training images, each of at least some of the plurality of simulated training CT images containing at least one respective simulated artifact; and a convolutional neural network (CNN) training circuitry configured to train a CNN based, at least in part, on the simulated training CT images and based, at least in part, on the initial training images  or to fairly suggest the invention in the combination as claimed.
Claims 15-20 are allowed as being dependent on independent claim 14.

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    125
    125
    media_image1.png
    Greyscale
UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647